DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-5 and 10-14 in the reply filed on 02/07/2022 is acknowledged. 
This application is in condition for allowance except for the presence of claims   6-9 directed to Group II non-elected without traverse.  Accordingly, claims 6-9 has been cancelled.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claims 6-9 are canceled.

Status of Claims
Claims 1-5 and 10-14 are pending. Claims 6-9 and 15-18 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 and 04/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-5 and 10-14 are allowed.
Examiner notes that the cited limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone.
The following is an examiner’s statement of reasons for allowance:
	One of the relevant prior art references, Chen et al. (US20170055208) discloses  the wakeup alarm can wake up the system of the mobile terminal when the system enters the sleep mode; the non-wakeup alarm cannot be started to wake up the system of the mobile terminal when the system enters the sleep mode, but when the system is in an awake state, the non-wakeup alarm can be woken up, so that a corresponding application is triggered to start, and to perform data service interaction.

Another one of the relevant prior art references, Kleve et al. (US20140274223) discloses sleep mode may be active for any period of time until a trigger wakes up the cellular communication module, or the threshold period expires. During the sleep mode, the cellular communication module may maintain power to the real time clock (RTC) and a CAN wakeup circuit until the wake cycle begins.
Weng et al. (US20120122495) discloses an idle mode UE sleeps for most of the time, and periodically wakes up for the scheduled paging occasions, to save battery energy, it is desirable to have UE wake up on time (not earlier nor later). In an implementation, the wake-up timing of a UE may be maintained by a low rate clock, sometimes referred to as the Real-Time Clock (RTC). To avoid missing the detection of the downlink signals, the wake-up time needs to be advanced by a sufficient amount to account for the RTC frequency inaccuracy.

As per claims 1-5 and 10-14, the cited prior art, either alone or in combination, fails to teach the claimed features of:
 	grouping, according to a preset rule, timers having triggering time ranges, to obtain M timer group(s), wherein M is an integer greater than 0, and a common intersection set of triggering time ranges of all timers in each of the M timer group(s) is not empty; 
determining a triggering moment of each of the M timer group(s), to obtain M triggering moment(s); 
determining N timer(s) that have no triggering time range, and determining a triggering moment of each of the N timer(s), to obtain N triggering moment(s), wherein N is an integer greater than 0; and 
setting an earliest moment in the M triggering moment(s) and the N triggering moment(s) as an RTC moment; 
wherein: when the RTC moment is reached, the terminal device performs a wake-up if the terminal device is in a sleep state.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796.  The examiner can normally be reached on Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/K. J./
Examiner, Art Unit 2464

 
/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464